DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
Status of Claims
Claims 1 and 5 are amended and claims 2 and 6 are cancelled due to Applicant's amendment dated 05/31/2022.  Claims 1, 3, 5, and 7 are pending.
Response to Amendment
The rejection of claims 1 and 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the previous Office Action is withdrawn due to reconsideration of original grounds of rejection. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 1 and 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action in paragraph 26 is not overcome due to the Applicant’s amendment dated 05/31/2022. The rejection is revised.
The rejection of claims 1 and 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action in paragraphs 27-29 is overcome due to the Applicant’s amendment dated 05/31/2022. The rejection is withdrawn.
The rejection of claims 5 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is withdrawn due to reconsideration of original grounds of rejection. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 1, 3, 5, and 7 under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2017/0314539 A1 is not overcome due to the Applicant’s amendment dated 05/31/2022. The rejection is revised for clarity. 
The rejections of claims 2 and 6 as set forth in the previous Office Action is moot because claims 2 and 6 are cancelled due to the Applicant's amendment dated 05/31/2022.
	
Response to Arguments
Applicant’s arguments on pages 8-9 of the reply dated 05/13/2022 and on pages 4-5 of the reply dated 05/31/2022 with respect to the rejection of claims 1, 3, 5, and 7 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –On pgs. 8-9 of the reply dated 05/13/2022, Applicant argues that it cannot be said that a bias angle of 20 to 60˚ can be selected for the twist structure of all kinds of polymers. Applicant suggests that it may be possible to select a bias angle of 46˚ or more by twisting a fiber made of polyurethane at room temperature, due to its glass transition temperature. Applicant additionally argues that Kim only suggests twisting the fiber at room temperature, so the claimed angle x is approximately equal to angle y. Applicant argues that even if the actuator of Kim is twisted at a temperature at least 40˚C higher than the glass transition temperature of the polymer, the “angle x” of the obtained actuator is 45˚ and thus does not disclose that “where in the number of rotations is a number of rotations that a monofilament is twisted under an environment of 25˚C such that coiling occurs and/or a bump on the monofilament fiber is generated.
On pgs. 4-5 of the reply dated 05/31/2022, Applicant argues that for polymers of polyurethane, wherein the glass transition temperature is below room temperature, a bias angle of 20 to 60˚ could be selected. Applicant further argues that Kim (US 2017/0314539 A1) does not teach a specific example of a bias angle exceeding 45˚ for a nylon 6,6 actuator. Additionally, Applicant argues that Kim has not been shown to twist nylon 6,6 above its glass transition temperature so it is not trivial to choose a bias angle of greater than 45˚ for the twisted structure. In conclusion, Applicant argues that it is inappropriate to rely on the disclosure of nylon 6,6 for certain features of the claim and have to rely on other materials of the prior art to meet other features of the claim. 
Examiner’s response— There is no teaching in Kim to suggest that a bias angle in the range of 20 to 60˚ is limited to the material polyurethane. In fact, Kim teaches the rotation-type actuator may include any of nylon, shape-memory polyurethane, polyethylene, and rubber and may have a bias angle of 20 to 60˚ (¶ [0023]-[0024]). That is, Kim teaches the rotation-type actuator may be of nylon with a bias angle of 20 to 60˚, shape-memory polyurethane with a bias angle of 20 to 60˚, etc. 
In response to the argument that Kim does not teach a specific example of a nylon 6,6 fiber having a bias angle of greater than 45˚, the invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123. Additionally, a prior art reference must be considered in its entirety, i.e. as a whole MPEP 2141.02 VI.
As Kim teaches that for any of their rotation-type actuators—including one made of nylon—a bias angle of 20 to 60˚ may be obtained, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to manufacture the rotation-type actuator in such a way as to substitute the bias angle of 45˚ with a bias angle in the range of 46 to 60˚, because Kim teaches the variable may suitably be selected as the bias angle.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified bias angle would be useful in the rotation-type actuator of Kim and possess the benefits taught by Kim.  See MPEP 2143.I.(B).
In response to the argument that Kim does not teach that nylon 6,6 can be twisted above its glass transition temperature, Kim teaches the rotation-type actuator is preferably manufactured by rotating the poly fiber at a temperature greater than or equal to a glass transition temperature of the polymer fiber (¶ [0168]). In fact, Kim teaches Example 1 wherein an actuator is manufactured by twisting a nylon 6,6 precursor in an environment of 210˚C (¶ [024]). As the instant specification recites the glass transition temperature of nylon 6,6 is 47 ˚C (instant ¶ [0028]), Kim teaches a specific example wherein nylon 6,6 is twisted 163˚ above its glass transition temperature. 
In response to the argument that Kim does not disclose the limitation of “a number of rotations that a monofilament fiber of the fibrous polymer material is twisted under an environment of 25˚C…”, as described in greater detail in the rejection below, Kim teaches a modified rotation-type actuator of nylon 6,6 with a diameter of 250 µm that is formed by twisting the fiber 2,000 turns/m under an applied force of between 10 MPa and 40 MPa. As evidenced by instant ¶ [0016], a monofilament of nylon 6,6 with a diameter of 250 µm achieves coiling at rotations of greater than approximately 1,000 turns/m when twisted by adding a suitable tensile stress under an environment of 25˚C. As the number of rotations of the modified rotation-type actuator of Kim is 2,000 turns/m—that is, greater than 1,000turns/m—the limitation of “a number of rotations” is met. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 5 and their dependent claims 3 and 7 require an actuator which is formed of a twisted monofilament fiber of any fibrous polymer material including a twist mark inclined by an angle x, wherein the angle x is at least 0.5˚ larger than an angle y. Angle y is an angle at which a twist mark is inclined when the monofilament fiber is twisted while adding a tensile stress of a tensile elastic modulus of the fiber × 4.5 × 10-3 under an environment of 25˚C up to a limitation on which coiling occurs or a limitation on which breakage occurs.
The instant description includes only Comparative Example 1 wherein an actuator formed of a monofilament of nylon 6,6 (diameter of 500 µm) is twisted up to 580 turns/m under an environment of 25˚C, wherein the monofilament results in coiling (¶ [0036] and [0041]). The resulting angle y is 44.2˚ (¶ [0036]). The other Comparative Examples 2-5 are not rotated greater than 500 turns/m and thus coiling does not occur (¶ [0041]). 
This is further supported in ¶ [0017] wherein a monofilament of nylon 6,6 (diameter of 500 µm) twisted by adding a suitable tensile stress under an environment of 25˚C wherein coiling occurs at rotations of greater than approximately 500 turns/m. However, a similar example is recited wherein a monofilament of nylon 6,6 (diameter of 250 µm) is twisted under the same conditions, however, coiling occurs on this monofilament at rotations of greater than approximately 1,000 turns/m (¶ [0016]). Accordingly, this suggests that the conditions for “a limitation on which coiling occurs”—and thus the conditions to determine the angle y—depend upon both the diameter and material of the monofilament.
The instant description does not provide any specific examples as to the limitation on which breakage occurs for a monofilament fiber twisted while adding a tensile stress of a tensile elastic modulus of the fiber × 4.5 × 10-3 under an environment of 25˚C.
The specification further provides exceptionally broad guidance in ¶ [0028] as to suitable fibrous polymer material that might be useable for the claimed actuator (nylon such as nylon 6 and nylon 6,6, an acrylic resin such as polymethyl methacrylate, a polyester resin such as polyethylene terephthalate, polycarbonate, polyvinyl chloride, and the like), but provides no further description of the limitation on which coiling or breakage occurs when such polymer material is twisted while adding a tensile stress of a tensile elastic modulus of the fiber × 4.5 × 10-3 under an environment of 25˚C. Additionally, no further description is provided as to the monofilament diameter and the limitation on which coiling or breakage occurs when such polymer material is twisted while adding a tensile stress of a tensile elastic modulus of the fiber × 4.5 × 10-3 under an environment of 25˚C. No further examples of actuators formed from fibrous polymer material are provided that meet the limitation of claims 1 and 5 other than nylon 6,6 (having diameters of 250 µm and 500 µm). The limited examples described in the written description do not provided a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-1-ii).
Independent claim 5 and its dependent claim 7 requires a manufacturing method of an actuator formed of a monofilament fiber of a fibrous polymer material comprising a step of twisting the monofilament fiber a number of rotations under an environment of a temperature at least 40˚C higher than a glass transition temperature of the polymer, such that coiling does not occur or a bump is not generated.  The number of rotations is further defined as a number of rotations that the monofilament fiber is twisted under an environment of 25˚C such that coiling occurs and/or a bump is generated.
The instant description includes only Comparative Example 1 wherein an actuator formed of a monofilament of nylon 6,6 (diameter of 500 µm) is twisted up to 580 turns/m under an environment of 25˚C, wherein the monofilament results in coiling and a bump generation (¶ [0036] and [0041]). The other Comparative Examples 2-5 are not rotated greater than 500 turns/m and thus coiling does not occur (¶ [0041]). 
This is further supported in ¶ [0017] wherein a monofilament of nylon 6,6 (diameter of 500 µm) twisted by adding a suitable tensile stress under an environment of 25˚C wherein coiling occurs at rotations of greater than approximately 500 turns/m. However, A similar example is recited wherein a monofilament of nylon 6,6 (diameter of 250 µm) is twisted under the same conditions, however, coiling occurs on this monofilament at rotations of greater than approximately 1,000 turns/m (¶ [0016]). Accordingly, this suggests that the “number of rotations” is dependent upon both the diameter and material of the monofilament.
The specification further provides exceptionally broad guidance in ¶ [0028] as to suitable fibrous polymer material that might be useable for the claimed actuator (nylon such as nylon 6 and nylon 6,6, an acrylic resin such as polymethyl methacrylate, a polyester resin such as polyethylene terephthalate, polycarbonate, polyvinyl chloride, and the like), but provides no further description of the “number of rotations” at which such polymer material would coil when twisted under an environment of 25˚C. Additionally, no further description is provided as to the monofilament diameter and the “number of rotations” at which such a monofilament would coil when twisted under an environment of 25˚C. No further examples of actuators formed from fibrous polymer material are provided that meet the limitation of claim 5 other than nylon 6,6 (having diameters of 250 µm and 500 µm). The limited examples described in the written description do not provided a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-1-ii).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 1, it is unclear what is meant by the limitation of “the twist mark is obtained by twisting the fibrous polymer material and is inclined by an angle x with respect to a fiber axis of the monofilament fiber” as the fibers of the polymer material have not been defined as being oriented along a common axis. For example, is the fiber axis oriented as parallel to the length of the fiber? Or is the fiber axis oriented as perpendicular to the length of the fiber? Or is the fiber axis oriented in a different way? For purposes of interpretation, the limitation will be interpreted to mean along any axis.
Claim 3 is rejected as a result of being dependent on claim 1.
Claim 5 recites “twisting the monofilament fiber a number of rotations” and further defines “a number of rotations” by the occurrence of coiling or bump generation when the monofilament fiber is twisted under an environment of 25˚C. It is unclear whether “a number of rotations” is required to be the specific number of rotations at which the coiling occurs under an environment of 25˚C or if “a number of rotations” may include a range of rotations at which the coiling occurs under an environment of 25˚C.
For example, as discussed in the 112a rejection with respect to claim 5, ¶ [0016] recites a monofilament of nylon 6,6 with a diameter of 250 µm achieves coiling at rotations of greater than approximately 1,000 turns/m when twisted by adding a suitable tensile stress under an environment of 25˚C and ¶ [0017] recites a monofilament of nylon 6,6 with a diameter of 500 µm achieves coiling at rotations of greater than approximately 500 turns/m when twisted by adding a suitable tensile stress under an environment of 25˚C. Accordingly, ¶ [0016]-[0017] recite that coiling occurs for rotations of greater than 1,000 turns/m for nylon 6,6 with diameters of 250 µm and for rotations of greater than 500 turns/m  for nylon 6,6 with diameters of 500 µm. In such a case, would the limitation of “a number of rotations” be exactly 1,000 turns/m and 500 turns/m for each respective monofilament? Or would the limitation of “a number of rotations” include any rotation greater than 1,000 turns/m and greater than 500 turns/m, respectively?
For purposes of examination, the limitation will be interpreted as any either the specific number of rotations or the range of rotations at which the coiling occurs under an environment of 25˚C.
Claim 7 is rejected as a result of being dependent on claim 5.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2017/0314539 A1 (“Kim”).
Regarding claims 1 and 3, Kim teaches a rotation-type actuator which includes a single fiber having a twisted structure, wherein the fiber may include any one selected from the group consisting of polymer materials such as nylon, shape-memory polyurethane, and polyethylene (¶ [0023]). 
Kim teaches an example of the rotation-type actuator in Fig. 2C (below) having deformations that occur along a fiber strand as a result of twisting (twist mark).

    PNG
    media_image1.png
    397
    153
    media_image1.png
    Greyscale

Kim teaches a specific example of a rotation-type actuator in Example 1 wherein a nylon 6,6 fiber precursor is twisted and the resulting angle is 45˚ (¶ [0240]). The instant specification teaches the glass transition temperature of nylon 6,6 is 47 ˚C (instant ¶ [0028]).
While Kim teaches the rotation-type actuator desirably has a bias angle (torsional angle) of 20 to 60˚ in the twisted structure (¶ [0101]), the rotation-type actuator in Example 1 fails to have a bias angle is 46˚ or greater. 
Therefore, given the teachings of Kim, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to manufacture the rotation-type actuator in such a way as to substitute the bias angle of 45˚ with a bias angle in the range of 46 to 60˚, because Kim teaches the variable may suitably be selected as the bias angle.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified bias angle would be useful in the rotation-type actuator of Kim and possess the benefits taught by Kim.  See MPEP 2143.I.(B).
Accordingly, the claimed angle x of the rotation-type actuator of Kim is in the range of 46 to 60˚.
While Kim teaches the rotation-type actuator may have a diameter in the range of 10 nm to 300 µm (¶ [0099]), the modified rotation-type actuator in Example 1 fails to teach the diameter.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a diameter of 250 µm for the rotation-type actuator, because it would have been choosing a diameter within the range of 10 nm to 300 µm, which would have been a choice from a finite number of identified, predictable solutions of a diameter useful in the rotation-type actuator of Kim and possessing the benefits taught by Kim.  One of ordinary skill in the art would have been motivated to produce additional rotation-type actuators comprising the diameters having the benefits taught by Kim in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Kim is silent as to the claimed angle y. 
However, Kim does teach in Example 1 the nylon 6,6 fiber precursor is twisted with an applied force (tensile stress) of between 10 MPa and 40 MPa, may have a bias angle of 20 to 60˚ in the twisted structure, may form a twist or coiled structure, and has a diameter of 250 µm (¶ [0085], [0099], [0101], and [0240]). The instant specification teaches a tensile stress of 12.98 MPa is 4.5 × 10-3 times a tensile elastic modulus of a nylon 6,6 thread (instant ¶ [0034]). Additionally, as evidenced by instant ¶ [0016], a nylon 6,6 monofilament with a diameter of 250 µm is capable of being twisted under an environment of 25˚C under suitable tensile stress, wherein the monofilament achieves coiling.   Accordingly, the modified rotation-type actuator of Kim is capable of a obtaining a bias angle when the fiber is twisted while adding a tensile stress 4.5 × 10-3 the tensile elastic modulus of the fiber under an environment of 25˚C up to a limitation on which coiling occurs, i.e. a claimed angle y. As the modified rotation-type actuator of Kim is capable of achieving the angle y, the limitation is met.
Kim teaches the claimed invention above but fails to teach the value of the claimed angle y of modified rotation-type actuator in Example 1. 
The instant specification recites a nylon 6,6 monofilament with a diameter of 250 µm having an angle y of 44˚ (¶ [0016]). Since Kim teaches a nylon 6,6 monofilament with a diameter of 250 µm, the same monofilament disclosed by the Applicant, it is reasonable to presume that the value of angle y being 44˚ is inherent to Kim. Support for said presumption is found in the use of like materials which would result in the claimed property. 
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
As the angle y is 44˚ and the bias angle is 46˚ to 60˚, the claimed angle x is at least 0.5˚ larger than the claimed angle y.
Claims 5 and 7 are rejected as described above with respect to claim 1.
Kim teaches the method of manufacturing the rotation-type actuator in Example 1, wherein the nylon 6,6 fiber precursor is twisted under an applied force of between 10 MPa and 40 MPa and an environmental temperature of 210˚C, which is at least 40 ˚C higher than the glass transition temperature of nylon 6,6, as evidence by instant ¶ [0028] (¶ [0240]).
Kim is silent as to the number of rotations applied to the rotation-type actuator in Example 1. 
However, Kim teaches the rotation-type actuator is preferably manufactured by rotating the fiber at a twist number of 2,000 to 60,000 turns/m (¶ [0169]). Kim teaches the rotation-type actuator is preferably in a twisted structure but may also form a coiled structure, wherein the structures are distinguished from each other by the number of turns (turns/m) applied according to the diameter of the fiber (¶ [0101] and [0085]). Twisting the rotation-type actuator in lower part of the 2,000 to 60,000 turns/m range results in a twisted shape and twisting in the higher part of the range results in a coiled shape (¶ [0085], [0179], Table 2).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a twist number of 2,000 turns/m so as to obtain a twisted structure, because it would have been choosing a twist number within the range taught by Kim, which would have been a choice from a finite number of identified, predictable solutions of a twist number useful in the rotation-type actuator of Kim and possessing the benefits taught by Kim.  One of ordinary skill in the art would have been motivated to produce additional rotation-type actuators comprising twist numbers within the above range having the benefits taught by Kim in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
As evidenced by instant ¶ [0016], a monofilament of nylon 6,6 with a diameter of 250 µm achieves coiling at rotations of greater than approximately 1,000 turns/m when twisted by adding a suitable tensile stress under an environment of 25˚C. As the number of rotations of the modified rotation-type actuator of Kim is 2,000 turns/m—that is, greater than 1,000turns/m—the limitation of “a number of rotations” is met. 
Kim teaches the ends of the nylon 6,6 fiber are fixed to prevent uncoiling of rotation and then subject to heat treatment at 210˚C for 2 hours under vacuum (¶ [0240]). The instant specification recites the residual stress relaxation treatment includes placing the material in an environment of higher than or equal to the glass transition temperature of the polymer for a constant period (instant ¶ [0025]). Accordingly, Kim teaches the limitation of a residual stress relaxation treatment.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.H./Examiner, Art Unit 1786                                                                                                                                                                                                        
/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786